— Order, Supreme Court, New York County (Carol Berkman, J.), entered June 1, 1990, denying *622defendant’s motion pursuant to CPL 440.20 to set aside the sentence of four concurrent terms of 2Vá to 7 years imposed in connection with a judgment rendered July 22, 1988, after a jury trial, convicting defendant of four counts of sodomy in the second degree, unanimously affirmed.
Defendant is barred from seeking a judicial recommendation against deportation (JRAD) because of the retroactive repeal of JRAD legislation, which we have held constitutes neither a violation of the Ex Post Facto Clause nor a violation of due process of law (People v Cuello, 188 AD2d 428).
Defendant’s argument that the motion court erred in failing to issue a full opinion denying the sentencing relief sought (erroneously brought under CPL 440.20) is rendered moot by the retroactive repeal of the JRAD legislation (supra). We note that under prevailing standards defendant received effective assistance of counsel at sentencing (People v Baldi, 54 NY2d 137). Concur — Murphy, P. J., Carro, Rosenberger and Asch, JJ.